Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 9/21/2021 has been entered
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
Claims 4, 11, and 18 are canceled.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to a carrier selection method.   
Prior art was found for the claims as follows:
Lee (US 2020/0169986)
Li (US 2019/0313405)
For independent claims 1, 8, and 15, Lee (US 2020/0169986) and Li (US 2019/0313405) teach all the limitations except for selecting the carrier with the smallest channel busy ratio (CBR) when the reselection counter decrements to zero, and also resetting the reselection counter once the counter has decremented to zero and carrier reselection has occurred.   Lee randomly select one or more carriers in which CBR value is below the threshold, rather than just selecting the carrier with the smallest CBR.    Lee does teach in paragraph 170 that if there are no carriers in which the CBR value is below the threshold, then selecting the carrier with the lowest CBR value, but this is only if there are no carriers below a threshold value to pick a random one from, which is not the same as just selecting a carrier with the smallest CBR to begin with.    Li teaches in paragraph 103 that the resource re-selection is performed when the resource re-selection counter decrements to zero, but it does not teach selecting a carrier with smallest CBR (in fact Li does not reference a CBR), and further does not teach resetting the resource re-selection counter once it has decremented to zero.   
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412                                                                                                                                                                                           
/WALLI Z BUTT/             Examiner, Art Unit 2412